Case 4:17-cv-13292-LVP-EAS ECF No. 109 filed 06/20/19        PageID.2575      Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AFT MICHIGAN,

              Plaintiff,

                                               Civil Case No. 17-13292
 v.                                            Honorable Linda V. Parker
                                               Mag. Judge Elizabeth A. Stafford
 PROJECT VERITAS, and
 MARISA L. JORGE,

           Defendants.
 ________________________________/

                       ORDER REGARDING DISCOVERY

       In its June 14, 2019 Amended Opinion and Order Granting, in Part, and

 Denying, in Part, Defendants’ Motion to Dismiss, and Granting, in Part, and

 Denying, in Part, Defendants’ Emergency Motion Requesting Authorization for an

 Interlocutory Appeal (the “Amended Opinion and Order), this Court stayed all

 proceedings in this case and administratively closed the matter until the resolution

 of Defendants’ interlocutory appeal to the Sixth Circuit Court of Appeals.

       At this time, the Court seeks to clarify its Amended Opinion and Order to

 permit the parties to engage in limited discovery1. Considering the “economy of


 1
  “Trial courts have broad discretion and inherent power to stay discovery until
 preliminary questions that may dispose of the case are determined.” Hahn v. Star
 Bank, 190 F.3d 708, 719 (6th Cir. 1999) (citing Landis v. North Am. Co., 299 U.S.
 248, 254–55 (1936) (“[T]he power to stay proceedings is incidental to the power
Case 4:17-cv-13292-LVP-EAS ECF No. 109 filed 06/20/19        PageID.2576     Page 2 of 2




 time and effort”2 and the impact that delay might have on the availability of

 evidence, witnesses memories, and a timely resolution of the matter, during the

 pendency of Defendants’ interlocutory appeal, the Court permits the parties to

 engage in discovery with regard to Plaintiff’s remaining claims not appealed:

 Count I (fraudulent misrepresentation), Count II (trespass), Count V (civil

 conspiracy), Count VII (breach of duty of loyalty), and Count VIII (unlawful

 interception of oral communications). Accordingly, the case is administratively

 REOPENED so that the parties may move the Court, if they so choose, to resolve

 any potential discovery issues that might arise; all other proceedings remain

 STAYED; and the parties are able to engage in limited discovery in accordance

 with this order.

       IT IS SO ORDERED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


  Dated: June 20, 2019




 inherent in every court to control the disposition of the causes on its docket with
 economy of time and effort for itself, for counsel, and for litigants.”)).
 2
   Supra note 1.
                                            2
